Decree of the Surrogate’s Court of Richmond county in so far as it sustains the action of the executors in delivering to themselves forty shares of stock in the Staten Island National Bank and Trust Company of New York, unanimously affirmed. In so far as it fixes the allowance to the executors at $1,024.38, the decree is reversed upon the law and the facts, and a new trial ordered with reference thereto, upon the ground that there is no valid proof of the expenditure of said sums in behalf of the mother. Costs to appellants and respondents payable out of the estate. Lazansky, P. J., Young, Hagarty, Carswell and Tompkins, JJ., concur.